192 F.2d 216
WRIGHT et al.v.UNITED STATES.
No. 6311.
United States Court of Appeals Fourth Circuit.
Argued Oct. 11, 1951.Decided Nov. 1, 1951.

W. S. Houck, Florence, S.C.  (Willcox, Hardee, Houck & Palmer, Florence, S.C., on brief), for appellants.
Claud N. Sapp, Jr., Asst. U.S. Atty., Columbia, S.C.  (Ben Scott Whaley, U.S. Atty., Charleston, S.C., and C. H. Whetstone, Atlanta, Ga., on brief), for appellee.
Before PARKER, Chief Judge, SOPER, Circuit Judge, and WYCHE, District judge.
PER CURIAM.


1
This is an appeal by the owner of an automobile and a finance company holding a chattel mortgage on it from an order refusing to remit a forfeiture incurred under 26 U.S.C.A. §§ 3116 and 3321.  The forfeiture was incurred because the automobile had been seized by officers of the law while transporting a condenser and pump which had been used in connection with a distillery in the manufacture of contraband whiskey.  The automobile was being operated at the time by a person to whom it had been loaned by the owner; and the owner's petition for remission of forfeiture was properly denied because the person to whom it had been loaned had a bad reputation for violating the liquor laws and there was no sufficient showing that the owner had no knowledge or reason to believe that it would be used in violation of these laws.  The finance company's petition was properly denied because it was shown that the owner had a reputation for violating the liquor laws and the company did not show inquiry of the law enforcement officer of the locality in which the owner resided.  All that was shown was inquiry of the chief of police of a town five or six miles from the owner's residence, who had no jurisdiction over the territory in which the owner resided, with no inquiry of the sheriff of the county, who did have jurisdiction, although the chief of police had expressly referred the company to the sheriff.  See 18 U.S.C.A. § 3617; Universal Credit Co. v. United States, 4 Cir., 111 F.2d 764; United States v. Federal Credit Co., 5 Cir., 117 F.2d 341.


2
Affirmed.